 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         Nos. 2:08-cr-0474 WBS KJN P
                                                            2:16-cv-0105 WBS KJN
12                     Respondent,
13          v.                                         ORDER
14   BEHROOZ BADIE,
15                     Movant.
16

17

18          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or
19   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States
20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On January 22, 2019, the magistrate judge filed findings and recommendations herein
22   which were served on movant and which contained notice to movant that any objections to the
23   findings and recommendations were to be filed within fourteen days. Movant has not filed
24   objections to the findings and recommendations.
25          Although it appears from the file that movant’s copy of the findings and recommendations
26   was returned, movant was properly served. It is the movant’s responsibility to keep the court
27   apprised of his current address at all times. Pursuant to Local Rule 182(f), service of documents
28
                                                     1
 1   at the record address of the party is fully effective.

 2             The court has reviewed the file and finds the findings and recommendations to be

 3   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5             1. The findings and recommendations filed January 22, 2019, are adopted in full;

 6             2. Movant’s January 15, 2016 motion to vacate, set aside, or correct his sentence pursuant

 7   to 28 U.S.C. § 2255 is denied;

 8             3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.

 9   § 2253; and

10             4. The Clerk of the Court is directed to close the companion civil case, No. 2:16-cv-

11   0105 WBS KJN, and to enter judgment.

12   Dated: March 1, 2019

13

14

15   /badi0474.802

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
